DETAILED ACTION
	Claims 1, 3-9, 11-13, 17, 18, and 21-23 are currently pending in this Office action. Claims 2, 10,
14-16, 19, and 20 stand canceled. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The following acknowledges the IDS submitted on
09/21/2021 before payment of the issue fee, but incorporates by reference the notice of allowance mailed 06/23/2021 in all other respects.  The Reasons for Allowance are reproduced below for applicant’s convenience.  The Examiner’s Amendment to claim 1 is still applicable and can be found in the 06/23/2021 Notice of Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/21/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Allowable Subject Matter
	Claims 1, 3-9, 11-13, 17, 18, and 21-23 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The previous rejections of:
claims 1, 3-9, 11-13, 15-18, and 20 under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (WO 2013/051557 A1, machine translation) as evidenced by Takimoto et al. (WO 2017/154902 A1, machine translation) in view of Okamoto et al. (JP 09-316312 A, machine translation); and
claims 1, 3-9, 11-13, and 15-20 alternatively under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (WO 2013/051557 A1, machine translation) as evidenced by Takimoto et al. (WO 2017/154902 A1, machine translation) in view of Takimoto et al. (US 2014/0343200 A1, hereinafter “Takimoto ‘200”)

	Ishikawa at claim 1 discloses a polycarbonate-based composition comprising: (A): a polycarbonate-polyorganosiloxane copolymer having a main chain having a repeating units (I) and (II) as claimed and page 9 permits conventional additives, but is silent as to a hydrolysis resistant agent compound as claimed.
	Okamoto teaches vegetable oil in an amount (0.01 to 0.5 parts by weight per 100 parts by weight of polycarbonate resin) overlapping the narrowed amount of (C) of present claim 1, but does not specify
epoxidized linseed oil as the epoxidized vegetable oil as in the present claims. Okamoto [0013], [0014].
	Takimoto ‘200 exemplifies epoxidized linseed oil as its epoxidized stabilizer (C), but teaches away from the amended range of claim 1. Takimoto ‘200 [0097]. Namely, the reference explains that a content of (C) exceeding 0.200 parts by mass per 100 parts by mass of polycarbonate resin increases flowability of the composition, or results in burning or silver upon molding. Id. at [0101].
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768